Filed pursuant to Rule 424(b)(3) File No. 333-119338 July 20, 2007 SUPPLEMENT DATED JULY 20, 2, 2007 Dear Investor(s): GRANT PARK FUTURES FUND JUNE PERFORMANCE UPDATE FUND JUNE 2007 YTD Total NAV NAV/Unit Grant Park Futures Fund Class A Units 4.16% 6.17% $67.2M $1,234.322 Grant Park Futures Fund Class B Units 4.09% 5.72% $351.4M $1,080.861 TRADING ADVISORS JUNE 2007 YTD % of Fund Rabar Market Research (Div) 4.10% 7.58% 19% EMC Capital Management (Classic) 5.04% 6.28% 21% Eckhardt Trading (Higher Leveraged) 5.68% 7.27% 8% Graham Capital Management (GDP) 4.28% 10.50% 10% Winton Capital Management (Div)* 1.22% 1.22% 21% Saxon Investment Corp (Div)** – -4.76% – Welton Investment Corp (Gl Dir Port) 6.10% 8.65% 19% ALL PERFORMANCE REPORTED IS NET OF FEES AND EXPENSES *Year to date performance of 1.90% through 5/31/2007.Effective 6/1/2007 the portion of Grant Park’s net assets allocated to Winton Capital Management were reallocated to the Dearborn Select Master Fund SPC – Winton Segregated Portfolio – Class GP. **Performance through 5/31/2007 Short positions in the currency sector gained ground after the Japanese yen weakened against most of its major counterparts.The yen depreciated relative to the U.S. dollar and the euro as investors sold the yen in order to purchase assets denominated in higher yielding currencies.Long positions in the New Zealand dollar were also profitable. Short positions in the interest rate sector yielded gains as prices for Australian fixed income products fell on news that the Australian economy grew at its fastest pace in three years, increasing the likelihood of a rate hike by the Reserve Bank of Australia.The release of a stronger-than-anticipated employment report put further downward pressure on prices.Additionally, short positions in Euro bunds were also profitable. Soybean prices rallied during the month, resulting in gains for long positions in the soft/agricultural commodities sector.The rally in the bean complex came after the USDA announced that U.S farmers had planted 64 million acres of soybeans, considerably less than analysts’ estimates.An increase in the amount of acreage dedicated to corn production was a contributing factor, analysts said. Short positions in the natural gas market led to gains for the energy sector.Analysts suggested that moderate temperatures across much of the United States led to rising inventories and lower prices. Long positions in the metals sector reported losses after reports of higher nickel inventories forced prices for the industrial metal lower. 555 West Jackson Suite 600 Chicago, IL 60661 312.756.4450 312.756.4452 fax 800.217.7955 Performance Hotline: 866.516.1574 (Toll Free) www.dearborncapital.com Lastly, long positions in the stock index sector incurred losses after global share markets settled the month lower on concerns over the possibility of higher inflation.The S&P Composite Index and Spanish IBEX sustained the largest losses as investors worried that the U.S. Federal Reserve and European Central Bank might be forced to raise short-term interest rates in the event of higher prices. OTHER FUND NEWS If you have any questions or concerns regarding your account, please do not hesitate to call our offices at (312) 756-4450 or e-mail us at funds@dearborncapital.com. Sincerely, David Kavanagh President Enclosures PAST PERFORMANCE IS NOT INDICATIVE OF FUTURE RESULTS FUTURES TRADING INVOLVES A HIGH DEGREE OF RISK AND IS NOT SUITABLE FOR ALL INVESTORS THIS DOES NOT CONSTITUTE AN OFFER OF ANY SECURITY FOR SALE, OFFERING BY PROSPECTUS ONLY Daily fund performance is available on our website at www.dearborncapital.com along with weekly commentary. Weekly performance information is also available on our performance hotline at (312)788-2272 or (866) 516-1574 (toll free) 555 West Jackson Suite 600 Chicago, IL 60661 312.756.4450 312.756.4452 fax 800.217.7955 Performance Hotline: 866.516.1574 (Toll Free) www.dearborncapital.com GRANT PARK FUTURES FUND, LIMITED PARTNERSHIP ACCOUNT STATEMENT (PREPARED FROM BOOKS WITHOUT AUDIT) FOR THE MONTH ENDED JUNE 30, 2007 Statement of Income Month (A Units) In US $ Year to Date (A Units) In US $ Month (B Units) In US $ Year to Date (B Units) In US $ Trading Income (Loss): Realized Trading Income (Loss) 6,952,966 4,769,860 36,364,945 25,811,711 Change in Unrealized Income (Loss) (3,670,845 ) 755,246 (19,199,006 ) 3,274,825 Brokerage Commissions (18,026 ) (105,732 ) (94,280 ) (540,699 ) Exchange, Clearing Fees and NFA charges (49,798 ) (212,476 ) (260,450 ) (1,087,049 ) Other Trading Costs (25,151 ) (176,881 ) (131,541 ) (904,617 ) Change in Accrued Commissions 6,729 676 35,189 1,608 Net Trading Income (Loss) 3,195,875 5,030,693 16,714,857 26,555,779 Other Income: Interest, U.S. Obligations 103,776 673,994 542,763 3,446,397 Interest, Other 177,022 920,168 925,848 4,714,658 Total Income (Loss) 3,476,673 6,624,855 18,183,468 34,716,834 Expenses: Incentive Fees to Trading Managers 377,293 559,434 1,973,292 2,959,736 Administrative Fees 14,374 82,403 75,180 421,793 O&O Expenses 11,500 65,922 180,432 1,012,302 Brokerage Expenses 347,861 1,994,140 1,954,684 10,966,611 Illinois Replacement Tax Total Expenses 751,028 2,701,899 4,183,588 15,360,442 Net Income (Loss) 2,725,645 3,922,956 13,999,880 19,356,392 Statement of Changes in Net Asset Value Beginning Balance 65,357,124 58,161,220 339,039,244 324,091,775 Additions 124,805 11,990,302 3,440,010 30,477,275 Net Income (Loss) 2,725,645 3,922,956 13,999,880 19,356,392 Redemptions (1,043,870 ) (6,910,774 ) (5,092,762 ) (22,539,070 ) Balance at JUNE 30, 2007 67,163,704 67,163,704 351,386,372 351,386,372 Total Units Held at End of The Period 54,413.44421 325,098.48931 Net Asset Value Per Unit 1,234.322 1,080.861 Rate of Return 4.16 % 6.17 % 4.09 % 5.72 % To the best of my knowledge and belief the information contained herein is accurate and complete. DAVID KAVANAGH, PRESIDENT FOR DEARBORN CAPITAL MANAGEMENT, LLC GENERAL PARTNER OF GRANT PARK FUTURES FUND LIMITED PARTNERSHIP
